Name: Commission Regulation (EEC) No 3819/85 of 30 December 1985 adjusting various Regulations relating to sugar as a result of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  Europe;  European construction;  agricultural policy
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 368/25 COMMISSION REGULATION (EEC) No 3819/85 of 30 December 1985 adjusting various Regulations relating to sugar as a result of the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European . Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The following are added to Article 25 ( 1 ) of Regulation (EEC) No 100/72 : Having regard to the Act of Accession of Spain arid Portugal , and in particular Article 396 thereof, 'AzÃ ºcar desnaturalizado , 'AÃ §cacar desnaturado . Article 2 Regulation (EEC) No 2782/76 is hereby amended as follows : (a) The folowing are added to the first indent of Article 6 ( 1 ): '  aplicaciÃ ³n del Reglamento (CEE) no 2782/76 , '  aplicaÃ §ao do Regulamento (CEE) no 2782/76' ; (b) The following are added to the first indent-of Article 7 (2): Whereas the accession of Spain and Portugal to the Community makes it necessary for various Regulations relating to sugar to be adjusted ; whereas these adjust ­ ments involve only expressions in the relevant languages and time-limits in :  Commission Regulation (EEC) No 100/72 of 14 January 1972 laying down detailed rules on the dena ­ turing of sugar for animal feed ('), as last amended , by Regulation (EEC) No 3475/80 (2),  Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (3), as amended by Regulation (EEC) No 3475/80,  Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences in the sugar sector (4), as last amended by Regulation (EEC) No 3130/82 (*),  Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (6), as last amended by Regulation (EEC) No 2682/84 (7),  Commission Regulation (EEC) No 787/83 of 29 March 1983 on communications in the sugar sector (8), as amended by Regulation (EEC) No 2682/84 ; 4  aplicaciÃ ³n del Reglamento (CEE) no 2782/76 , '  aplicaÃ §ao do Regulamento (CEE) no 2782/76'. Article 3 Regulation (EEC) No 2630/81 is hereby amended as follows : (a) The following are added to Article 2 (2) : 'Reglamento de licitaciÃ ³n (CEE) no (J.O. no del) ; limite de presentaciÃ ³n de ofertas expi ­ rando el 'Regulamento de adjudicaÃ §ao (CEE) no ...... (J.O. no de ) ; o prazo de apresentaÃ §ao das ofertas expira em (b) The following eight and ninth indents are added to Article 2 (3) : (aa) before 'or alternatively' : Whereas pursuant to Article 2 (3) of the Act of Accession the Community institutions may adopt, before accession , the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of the said Act, '  tasa de la restituciÃ ³n aplicable : '  taxa da restituÃ §ao a exportaÃ §ao aplicavel : 5 (') OJ No L 12, 15 . 1 . 1972, p. 15 . (bb) after 'or alternatively :O OJ No L 363, 31 . 12 . 1980, p . 69 . 3 OJ No L 318 , 18 . 11 . 1976, p . 13 . '  tasa de exaciÃ ³n reguladora a la exportaciÃ ³n aplicable . . .', O OJ No L 258 , 11 . 11 . 1981 , p . 16 . O OJ No L 329 , 25 . 11 . 1982, p . 20 . (6) OJ No L 158 , 9 . 6 . 1982, p . 17. 0 OJ No L 254, 22 . 9 . 1984, p . 9 . (8) OJ No L 88 , 6 . 4. 1983, p . 6 . '  taxa do direito nivelador a exportaÃ §ao apli ­ cavel : '. No L 368/26 Official Journal of the European Communities 31 . 12. 85 (c) The following are added to the first subparagraph of Article 3 ( 1 ) : &gt;  certificado valido em (Estado-^Membro emissor)'. 'para exportaciÃ ³n conforme al articulo 26 pa raffa 1 del Reglamento (CEE) no 1785/81 ;', para exportaÃ §ao nos termos do numero 1 do artigo 26? do Regulamento (CEE) no 1785/81 (d) The following are added to the fourth subparagraph of Article 3 ( 1 ): . 'para exportaciÃ ³n sin restituciÃ ³n ni exacciÃ ³n regula ­ dora (cantidad para la cual este certificado ha sido emitido) kg ; certificado vÃ ¡lido en (Estado Miembro) , 'para exportaÃ §ao sem restituiÃ §Ã £o nem direito nivelador (quantidade para a qual este certificado , foi emitido) kg ; certificado va'lido em (Estado Article 4 Regulation (EEC) No 1443/82 is hereby amended as follows : The second subparagraph of Article 3 ( 1 ) is replaced by the following : 'For the French departments of Guadeloupe and Martinique and for Spain in respect of cane sugar, the dates " 15 April" and "1 June" in paragraphs 2 and 3 are replaced by " 15 August" and "1 September" respec ­ tively.' Article 5 Regulation (EEC) No 787/83 is hereby amended as folows : (a) In Article 9 , point 1 , the last part of the sentence is replaced by the following : ' ; for the French departments of Guadeloupe and Martinique and for Spain in respect of cane sugar, however, that date is replaced by "1 July".' (b) In Article 12, point 2 the last part of the sentence is replaced by the following : ' ; for the French departments of Guadeloupe and Martinique and for Spain in respect of cane sugar, however, that date is replaced by "1 July".' Article 6 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Act of Accession of Spain and Portugal . Membro) ; (e) The following are added to the first indent of the first paragraph of Article 6 : '  azÃ ºcar preferencial [Reglamento (CEE) no 2782/76]', '  aÃ §Ã ºcar preferencial [Regulamento (CEE) no 2782/76]' ; (f) The following are added to the first subparagraph of Article 10 (2): EX/IM, articulo 25, directiva perfeccionamiento activo  certifido va'lido en (Estado Miembro emisor)', ' EX/IM, artigo 25?, directiva de aperfeiÃ §oamento activo This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1985 . For the Commission Frans ANDRIESSEN Vice-President